DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 9 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0072], constant width "α" and constant width "β" are not in the drawings.  From P[0087], base fee "Fv" and parking fee "Fp" are not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Throughout the "Detailed Description", there are numbered sections 1. thru 6. in addition to the standard number of the paragraphs.  The numbering is unnecessary and is not used for any reference or designation to another section within the disclosure.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0013] lines 4 and 5, the phrase "expect the first hour the second hour by referring to the predetermined schedule" is unclear what it should be.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0029] lines 4 and 5, the phrase "an occupant gets off the subject vehicle 1 and gets on the subject vehicle 1" should be "an occupant exits the subject vehicle 1 and enters the subject vehicle 1".  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0029] line 6, the word "travels" should be "travel".  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0029] lines 8 and 9, the phrase "the subject vehicle 1 and the general vehicle is parked" should be "the subject vehicle 1 and the general vehicle are parked".  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[00 "exits the subject vehicle 1X".  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[00 "enters the subject vehicle 1X".  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: In P[0082] line 5, the reference to "FIGS. 6 and 6" should be "FIGS. 5 and 6".  
Appropriate correction is required.
Specification, Drawing and Claim Interpretation
Throughout the specification, in Figures 3 and 5, and in claim 8, the word “transportation” is used.  The general meaning of transportation may include any mode of transportation that provides a person with transport, such as a single automobile for an individual.  In the context of reading the applicant’s disclosure, the term “transportation” is interpreted as a transportation network or system that runs on a schedule (see claim 8) or is available to multiple users, and not as merely an individual vehicle (a person’s own car) being parked in their driveway or garage.
Claim Objections
Claim 9 is objected to because of the following informalities:  In lines 3 and 4,  "managing the automated valet parking manages entry into the parking lot and exit from the parking lot" should be "managing the automated valet parking that manages entry into the parking lot and exit from the parking lot".  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: memory devices configured to store in claim 1; and communication device configured to communicate in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The memory devices are interpreted as a volatile memory, a non-volatile memory, an HDD, an SSD, and the like (P[0116] and P[0117]).  The communication device is interpreted as a communication circuitry, a network interface, a radio interface, and the like (P[0116] and P[0117]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “expect the first hour the second hour by referring to the predetermined schedule”.  It is unclear what is meant by this phrase.  The examiner has attempted to interpret it as, “expect congestion during the first hour or the second hour by referring to the predetermined schedule” for continued examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 thru 5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noguchi et al Patent Application Publication Number 2020/0311849 A1.
Regarding claim 1 Noguchi et al disclose the claimed automated valet parking system that manages automated valet parking in a parking lot, the parking lot management device 400 (Figure 4), and “the automatic traveling parking control unit 142 causes the vehicle M to park in a parking space on the basis of information acquired from a parking lot management device 400 using the communication device 20” (P[0066] and Figure 3), the automated valet parking system comprising:
the claimed one or more processors to manage entry into the parking lot and exit from the parking lot of a subject vehicle supporting automated valet parking, “The parking lot management device 400 includes, for example, a communication unit 410, a control unit 420, a storage unit 430, a predicting unit 440, an estimating unit 450, and a calculation unit 460.” (P[0074] and Figure 4), the parking lot management device includes a hardware processor to execute programs (P[0118] thru P[0121]), “the control unit 420 determines whether the vehicle M can exit from the parking lot PA at the scheduled getting-on time” P[0097], and “The control unit 420 performs control so that a determination concerning whether the reservation start time of the vehicle M can be made earlier than the previously received reservation start time and thus the vehicle M is allowed to enter the parking lot PA” P[0084];
the claimed one or more memory devices to store expected congestion information on the parking lot, storage unit 430 (Figure 4), and “The estimating unit 450 estimates a congested state of the parking lot PA in the future with reference to the parking space state table 434 and the reservation table 436 of the storage unit 430. The estimating unit 450 may estimate a congested state on the basis of a usage state in the past of the parking lot PA.” P[0082]; and
the claimed communication device to communicate with a terminal device operated by a user of the automated valet parking, communication unit 410 (Figure 4), “The communication unit 410 receives a reservation including a reservation start time at which the vehicle M will enter the parking lot PA and a reservation including designation of a reservation end time at which the vehicle M will leave the parking lot PA. The communication unit 410 receives, for example, an advance reservation for using a parking lot from the user via the user terminal T or via the vehicle M. Furthermore, the communication unit 410 receives a parking lot leaving request including a scheduled getting-on time of the user via the vehicle M or the user terminal T.” P[0077], and the user terminal T communicates with the vehicle communication device 20 (Figure 1), wherein
the claimed expected congestion information is information expected from a predetermined schedule and indicates entry and exit of vehicles to and from the parking lot is expected to be more congested during a second hour than during a first hour, “when a degree of congestion of a congested state in which an arrival time is 9:30 is lower than that of a congested state in which the original reservation start time of the vehicle M is 10:00, the control unit 420 recommends the vehicle M to make the reservation start time earlier than the previously received reservation start time to alleviate the congested in the parking lot PA and shift the peak” (P[0093] and Figure 7),

    PNG
    media_image1.png
    242
    501
    media_image1.png
    Greyscale

Noguchi et al Figure 7
and “when the congested state at the scheduled getting-on time received through the communication unit 410 is higher than the congested state at the original reserved reservation end time, the user of the vehicle M is asked to change the scheduled getting-on time and the congested state in the parking lot PA is adjusted” (P[0101] and Figure 9),

    PNG
    media_image2.png
    240
    528
    media_image2.png
    Greyscale

Noguchi et al Figure 9
the claimed processors are further configured to:
the claimed receive request information indicating the parking lot specified by the user from the terminal device through the communication unit, “The user of the vehicle M makes a use reservation including a reservation start time and a reservation end time of the parking lot PA in advance with respect to the parking lot management device 400, for example, at a timing at which the schedule in a visited destination facility has been determined, at a time at which a user starts to get in the vehicle M, at a timing at which the vehicle M starts moving toward a visited destination facility, or the like.” P[0068], and “The communication unit 410 receives, for example, an advance reservation for using a parking lot from the user via the user terminal T or via the vehicle M.” P[0077];
the claimed refer to the expected congestion information on the specified parking lot in response to the request information to generate delivery information indicating at least one of the first or second hour for the specified parking lot, “The predicting unit 440 predicts an arrival time of the vehicle M and outputs the arrival time to the estimating unit 450 when the arrival time deviates from a reservation start time at the time of reservation by a predetermined time or more (for example, about 10 [min]). The estimating unit 450 estimates a congested state of the parking lot PA at the arrival time of the vehicle M. The control unit 420 determines whether the reservation start time of the vehicle M can be made earlier than the previously received reservation start time and thus the vehicle M is allowed to enter the parking lot PA on the basis of the estimation results using the estimating unit 450. For example, when the estimation results using the estimating unit 450 are less than a predetermined degree of crowded, the control unit 420 determines whether the reservation start time of the vehicle M can be made earlier than the previously received reservation start time and thus the vehicle M is allowed to enter the parking lot PA.” P[0088], and “when a degree of congestion of a congested state in which an arrival time is 9:30 is lower than that of a congested state in which the original reservation start time of the vehicle M is 10:00, the control unit 420 recommends the vehicle M to make the reservation start time earlier than the previously received reservation start time to alleviate the congested in the parking lot PA and shift the peak” (P[0093] and Figure 7); and
the claimed send the delivery information to the terminal device through the communication device, “When the vehicle M is predicted to arrive before the reservation start time, the estimating unit 450 estimates the reservation start time and the congested state of the parking lot PA at the arrival time of the vehicle M (Step S104).” (P[0104] and Figure 10), “the control unit 420 determines whether to request the vehicle M to cooperate for the peak shift, that is, whether to request the vehicle M to change the reservation start time with reference to the estimation results using the estimating unit 450 (Step S106)” (P[0105] and Figure 10), and “When it is determined that a request for peak shift cooperation is to be made, the control unit 420 transmits a request for peak shift cooperation to the user terminal T or the vehicle M via the communication unit 410 (Step S108).” (P[0105] and Figure 10).
Regarding claim 2 Noguchi et al disclose the claimed system of claim 1 (see above), wherein
the claimed delivery information further includes usage fee information on a usage fee of the specified parking lot, “The calculation unit 460 calculates a parking fee in accordance with a time at which the vehicle M is parked in the parking lot PA or a time at which the use of the parking lot PA is reserved.” P[0083], and “when a degree of congestion of a congested state in which an arrival time is 9:30 is lower than that of a congested state in which the original reservation start time of the vehicle M is 10:00, the control unit 420 recommends the vehicle M to make the reservation start time earlier than the previously received reservation start time to alleviate the congested in the parking lot PA and shift the peak. In this case, the calculation unit 460 applies an incentive to the vehicle M. For example, when it is determined that a change in which the reservation start time is made earlier than the previously received reservation start time is possible and it is recommended that the reservation start time is made further earlier than the previously received reservation start time, the incentive is calculating a parking fee by regarding the reservation start time received in advance as a use start time, and in the example illustrated in FIG. 7, is a reward for shifting the peak such as not generating a parking fee from 9:30 to 10:00 or applying a discount to a parking fee from 9:30 to 10:00.” P[0093], and
the claimed usage fee information indicates that the usage fee of the specified parking lot is higher in a case where entry or exit of the subject vehicle is conducted during the second hour than conducted during the first hour, “a reward for shifting the peak such as not generating a parking fee from 9:30 to 10:00 or applying a discount to a parking fee from 9:30 to 10:00” (P[0093] and Figure 7), “The calculation unit 460 applies an incentive to a parking fee of the vehicle M of the user who has determined to change the reservation end time at a time at which the degree of congestion is low or to a parking fee of the vehicle M of the user who has determined to cancel the change of the reservation end time at a time at which the degree of congestion is high.” (P[0101] and Figure 9), and “When a response to cooperate is obtained as a result of requesting the cooperation of the peak shift, the calculation unit 460 changes the reservation end time and further determines that an incentive is applied to the vehicle M (Step S214)” (P[0114] and Figure 12).
Regarding claim 3 Noguchi et al disclose the claimed system of claim 1 (see above), wherein
the claimed delivery information includes benefit information, “a reward for shifting the peak such as not generating a parking fee from 9:30 to 10:00 or applying a discount to a parking fee from 9:30 to 10:00” (P[0093] and Figure 7), and
the claimed benefit information indicates a benefit to the user when the entry or exit of the subject vehicle is conducted during the first hour, “the control unit 420 recommends the vehicle M to make the reservation start time earlier than the previously received reservation start time to alleviate the congested in the parking lot PA and shift the peak. In this case, the calculation unit 460 applies an incentive to the vehicle M.” P[0093], “The calculation unit 460 applies an incentive to a parking fee of the vehicle M of the user who has determined to change the reservation end time at a time at which the degree of congestion is low or to a parking fee of the vehicle M of the user who has determined to cancel the change of the reservation end time at a time at which the degree of congestion is high.” P[0101], and “When a response to cooperate is obtained as a result of requesting the cooperation of the peak shift, the calculation unit 460 changes the reservation end time and further determines that an incentive is applied to the vehicle M (Step S214).” P[0114].
Regarding claim 4 Noguchi et al disclose the claimed benefit includes a discount on a usage fee of the specified parking lot, “a reward for shifting the peak such as not generating a parking fee from 9:30 to 10:00 or applying a discount to a parking fee from 9:30 to 10:00” (P[0093] and Figure 7).
Regarding claim 5 Noguchi et al disclose the claimed benefit includes a discount on a usage fee of a facility used by users of the specified parking lot, “the parking lot management device 400 may give an authority to preferentially use facilities in the parking lot PA to a reserved vehicle and user” P[0068].
Regarding claim 7 Noguchi et al disclose the claimed system of claim 1 (see above), wherein
the claimed memory devices store schedule information indicating the predetermined schedule, “The storage unit 430 stores information on parking lot map information 432, a parking space state table 434, a reservation table 436, and the like.” (P[0074] and Figure 4), and “The reservation table 436 is a table in which a reservation time and the vehicle ID are associated with the parking space ID. For example, when a user schedule has been acquired via the user terminal T at the time of reservation, the reservation table 436 may also store the schedule.” P[0075], and
the claimed processors expect congestion during the first hour or the second hour by referring to the predetermined schedule indicated by the schedule information to generate the expected congestion information and store the expected congestion information in the memory devices, “The estimating unit 450 estimates a congested state of the parking lot PA in the future with reference to the parking space state table 434 and the reservation table 436 of the storage unit 430. The estimating unit 450 may estimate a congested state on the basis of a usage state in the past of the parking lot PA. The congested state may be expressed in stages such as “congested, somewhat congested, and free spaces,” may be numerically represented by the number of vehicles traveling in passages in a parking lot, or may be represented in percentage notation according to an operational rate of the stop area 310 in a parking lot, and the like.” P[0082], the “congested”, “somewhat congested” and “room to spare” times are displayed on the congested state line (Figures 7 thru 9), and “The predicting unit 440 predicts an arrival time of the vehicle M and outputs the arrival time to the estimating unit 450 when the arrival time deviates from a reservation start time at the time of reservation by a predetermined time or more (for example, about 10 [min]). The estimating unit 450 estimates a congested state of the parking lot PA at the arrival time of the vehicle M.” P[0088].
Regarding claim 9 Noguchi et al disclose the claimed terminal device operated by a user of automated valet parking in a parking lot, a user terminal T used by a user of the vehicle (Figure 1 and P[0043]), and an advance reservation for using a parking lot from the user may be via the user terminal T P[0077], wherein
the claimed automated valet parking system managing the automated valet parking that manages entry into the parking lot and exit from the parking lot of a subject vehicle supporting automated valet parking, the parking lot management device 400 (Figure 4), “the automatic traveling parking control unit 142 causes the vehicle M to park in a parking space on the basis of information acquired from a parking lot management device 400 using the communication device 20” (P[0066] and Figure 3), “the control unit 420 determines whether the vehicle M can exit from the parking lot PA at the scheduled getting-on time” P[0097], and “The control unit 420 performs control so that a determination concerning whether the reservation start time of the vehicle M can be made earlier than the previously received reservation start time and thus the vehicle M is allowed to enter the parking lot PA” P[0084], and
the claimed expected congestion information is information expected from a predetermined schedule and indicates entry and exit of vehicles to and from the parking lot is expected to be more congested during a second hour than during a first hour, “when a degree of congestion of a congested state in which an arrival time is 9:30 is lower than that of a congested state in which the original reservation start time of the vehicle M is 10:00, the control unit 420 recommends the vehicle M to make the reservation start time earlier than the previously received reservation start time to alleviate the congested in the parking lot PA and shift the peak” (P[0093] and Figure 7), and “when the congested state at the scheduled getting-on time received through the communication unit 410 is higher than the congested state at the original reserved reservation end time, the user of the vehicle M is asked to change the scheduled getting-on time and the congested state in the parking lot PA is adjusted” (P[0101] and Figure 9),
the claimed terminal device comprising:
the claimed processor, the user terminal T may function as a smartphone or a terminal device such as a tablet terminal owned by a user P[0046], it is common and well-known for a smartphone or a tablet to use a processor;
the claimed communication device to communicate with the automated valet parking system, “The communication unit 410 receives a reservation including a reservation start time at which the vehicle M will enter the parking lot PA and a reservation including designation of a reservation end time at which the vehicle M will leave the parking lot PA. The communication unit 410 receives, for example, an advance reservation for using a parking lot from the user via the user terminal T or via the vehicle M. Furthermore, the communication unit 410 receives a parking lot leaving request including a scheduled getting-on time of the user via the vehicle M or the user terminal T.” P[0077], and the user terminal T communicates with the vehicle communication device 20 (Figure 1); and
the claimed display device, “The navigation HMI 52 includes a display device, a speaker, a touch panel, a key, and the like.” P[0046], the HMI 52 is part of the navigation device 50 (Figure 1), and “The navigation device 50 may be realized, for example, using functions of a smartphone or a terminal device such as a tablet terminal owned by the user.” P[0046], wherein
the claimed in accordance with operation of the terminal device by the user generating request information indicating the parking lot specified by the user from the terminal device and sends the request information to the automated valet parking system through the communication device, “The user of the vehicle M makes a use reservation including a reservation start time and a reservation end time of the parking lot PA in advance with respect to the parking lot management device 400, for example, at a timing at which the schedule in a visited destination facility has been determined, at a time at which a user starts to get in the vehicle M, at a timing at which the vehicle M starts moving toward a visited destination facility, or the like.” P[0068], and “The communication unit 410 receives, for example, an advance reservation for using a parking lot from the user via the user terminal T or via the vehicle M.” P[0077],
the claimed in response to the request information, the automated valet parking system refers to the expected congestion information on the specified parking lot to generate delivery information indicating at least one of the first or second hour for the specified parking lot, “The predicting unit 440 predicts an arrival time of the vehicle M and outputs the arrival time to the estimating unit 450 when the arrival time deviates from a reservation start time at the time of reservation by a predetermined time or more (for example, about 10 [min]). The estimating unit 450 estimates a congested state of the parking lot PA at the arrival time of the vehicle M. The control unit 420 determines whether the reservation start time of the vehicle M can be made earlier than the previously received reservation start time and thus the vehicle M is allowed to enter the parking lot PA on the basis of the estimation results using the estimating unit 450. For example, when the estimation results using the estimating unit 450 are less than a predetermined degree of crowded, the control unit 420 determines whether the reservation start time of the vehicle M can be made earlier than the previously received reservation start time and thus the vehicle M is allowed to enter the parking lot PA.” P[0088], and “when a degree of congestion of a congested state in which an arrival time is 9:30 is lower than that of a congested state in which the original reservation start time of the vehicle M is 10:00, the control unit 420 recommends the vehicle M to make the reservation start time earlier than the previously received reservation start time to alleviate the congested in the parking lot PA and shift the peak” (P[0093] and Figure 7), and the claimed sends the delivery information to the terminal device, “When the vehicle M is predicted to arrive before the reservation start time, the estimating unit 450 estimates the reservation start time and the congested state of the parking lot PA at the arrival time of the vehicle M (Step S104).” (P[0104] and Figure 10), “the control unit 420 determines whether to request the vehicle M to cooperate for the peak shift, that is, whether to request the vehicle M to change the reservation start time with reference to the estimation results using the estimating unit 450 (Step S106)” (P[0105] and Figure 10), and “When it is determined that a request for peak shift cooperation is to be made, the control unit 420 transmits a request for peak shift cooperation to the user terminal T or the vehicle M via the communication unit 410 (Step S108).” (P[0105] and Figure 10), and
the claimed terminal device processor receives the delivery information through the communication device and displays the delivery information on the display device, “The user inputs details of the scheduled exit time set to any of the pattern 1 and the pattern 2 in FIG. 5 via the HMI 30 or the user terminal T.” (P[0090] and Figure 5), “the control unit 420 confirms the user's intention to get off the vehicle via the HMI 30 of the vehicle M or the user terminal T when a standby time occurs until the vehicle can enter the parking lot” P[0094], and “When it is determined that the getting-on/off area 320 can be used before the reservation start time, the control unit 420 provides a notification of information of the user terminal T or the vehicle M via the communication unit 410, thereby inquiring whether the user gets off the vehicle before parking (Step S124).” P[0109].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al Patent Application Publication Number 2020/0311849 A1 in view of Qian et al Patent Application Publication Number 2019/0272682 A1.
Regarding claim 6 Noguchi et al teach the claimed system of claims 1 and 3 (see above), wherein
the claimed processors receive reservation information including a desired entry time and a desired exit time by the user from the terminal device through the communication device, “The user of the vehicle M makes a use reservation including a reservation start time and a reservation end time of the parking lot PA in advance with respect to the parking lot management device 400” P[0068], and “The communication unit 410 receives a reservation including a reservation start time at which the vehicle M will enter the parking lot PA and a reservation including designation of a reservation end time at which the vehicle M will leave the parking lot PA.  The communication unit 410 receives, for example, an advance reservation for using a parking lot from the user via the user terminal T or via the vehicle M.” P[0077], and
the claimed benefit for the user is enabled when the desired entry time or the desired exit time is included in the first hour, “For example, as illustrated in FIG. 7, when a degree of congestion of a congested state in which an arrival time is 9:30 is lower than that of a congested state in which the original reservation start time of the vehicle M is 10:00, the control unit 420 recommends the vehicle M to make the reservation start time earlier than the previously received reservation start time to alleviate the congested in the parking lot PA and shift the peak. In this case, the calculation unit 460 applies an incentive to the vehicle M. For example, when it is determined that a change in which the reservation start time is made earlier than the previously received reservation start time is possible and it is recommended that the reservation start time is made further earlier than the previously received reservation start time, the incentive is calculating a parking fee by regarding the reservation start time received in advance as a use start time, and in the example illustrated in FIG. 7, is a reward for shifting the peak such as not generating a parking fee from 9:30 to 10:00 or applying a discount to a parking fee from 9:30 to 10:00.” (P[0093] and Figure 7).
Noguchi et al do not explicitly teach the claimed reservation information includes a desired date of use, but does imply that the desired date is part of the advance reservation made by the user P[0068].  In order for a user to make an advanced reservation, it would be commonplace for the user to select a date for parking the vehicle along with the times.  Though not recited, Noguchi et al would likely not limit the advance reservations to only the same day of use.  A person of ordinary skill in the art would understand that the date and time of the start of the parking reservation and the date and time of the end of the parking reservation would be included when making the reservation.  Qian et al teach, a reservation request received by a parking server may include a vehicle identifier and a date and time for a desired reservation P[0047].  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the parking lot management device of Noguchi et al with the date included in the desired parking reservation of Qian et al in order to improve vehicle parking system to use fewer hardware resources and experience fewer errors, maintenance requirements, and downtime (Qian et al P[0025]).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al Patent Application Publication Number 2020/0311849 A1 in view of Rosen et al Patent Application Publication Number 2016/0180712 A1.
Regarding claim 8 Noguchi et al teach the claimed system of claim 1 (see above).  Noguchi et al do not teach the claimed parking lot is used by user of transportation [network] or an event venue, and the claimed predetermined schedule is a schedule of the transportation [network] or a schedule of an event at the venue.  The parking lot of Noguchi et al (Figure 3) may be used at any location to include transportation network parking or event venue parking.  The parking lot management system of Noguchi et al may be applied to any parking lot, whether the purpose is general parking, event parking or transportation hub parking.  
Rosen et al teach the claimed parking lot is used by user of transportation [network] or an event venue, a parking reservation system P[0008] used with venues that indicate a destination which attracts a large number of vehicles carrying occupants that share a common purpose,  of venues include football stadia, amusement parks, transportation hubs, airports, train stations, and shopping malls P[0043], and
the claimed predetermined schedule is a schedule of the transportation [network] or a schedule of an event at the venue, “In some embodiments in order to provide more efficient utilization of a venue parking area, CCC 151 (FIG. 1) applies a rule of low rates or even free parking to all parking spots (or parking subunits) in the stadium area when there is no event in the stadium. In another embodiment the venue parking area is, when there is no sports event, as a park & ride area (transportation hub) with shuttles running from the parking area to a regional or city center.” P[0373], and “During an event or typically a predetermined time prior to the event a rule change is applied to all spots in the stadium parking area through rule DB 166. According to various exemplary embodiments of the invention the rule change includes an increase in price and/or a limit on allowed parking duration. Alternatively or additionally, system 100 offers a discount for advance reservations for event parking, which reservations are stored at spot DB 164.” P[0374].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the parking lot management device of Noguchi et al with the parking management including venues and reservations determined based on the event schedule of Rosen et al in order to increase parking efficiency while decreasing parking effort (Rosen et al P[0006]), and provide efficient utilization of space, increasing the space available for parking in the city and providing better control of parking facilities (Rosen P[0007]).
Related Art
The examiner additionally points to the related art of Davies et al PGPub 2015/0138001 A1 for dynamically adjusting the parking space rental rates based on location, time of day, and usage P[0011].  The prior art of Davies et al is not relied upon for any rejection, only referenced as related art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662